IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 11-646V
                                         Filed: October 1, 2013

****************************
CHRISTINA MICHALSKI,       *
                           *
               Petitioner, *
v.                         *                                Stipulation; Tetanus, Diphtheria, and
                           *                                Acellular Pertussis Vaccine; Tdap.
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Elizabeth M. Muldowney, Esq., Rawls, McNelis and Mitchell, P.C., Richmond, VA, for
petitioner.
Linda S. Renzi, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

       Christina Michalski [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on October 6, 2011. Petitioner alleges
that she suffered neurological injuries, including intermittent left-sided weakness,
headaches, paresthesia, and fatigue as a result of a tetanus, diphtheria, and acellular
pertussis vaccination [“Tdap”] vaccine she received on October 17, 2008, and she
further alleges that she experienced residual effects of this injury for more than six
months. See Stipulation, filed Sept. 30, 2013, at ¶¶ 2, 4. Respondent denies that the
Tdap vaccine caused petitioner’s intermittent left-sided weakness, headaches,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
paresthesia, and fatigue or any other injury, and denies that her current disabilities are
sequelae of a vaccine-related injury. Stipulation at ¶ 6.

       Nevertheless, the parties have agreed to settle this case. On September 30,
2013, the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

Respondent agrees to pay petitioner:

        A lump sum of $100,000.00 in the form of a check payable to petitioner,
        Christina Michalski. This amount represents compensation for all damages
        that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.2

IT IS SO ORDERED.

                                s/ Denise K. Vowell
                                Denise K. Vowell
                                Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    2